Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28, 2022 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
	
Status of Claims
	Claims 1 and 3-28 are pending in the application. Claim 2 has been cancelled and claims 1 has been amended and claims 25-28 are newly added.  Claims 7-14 and 19 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1,3-6,15-18 and 20-28 have been examined to the extent they read on the elected subject matter of record.

Declaration

Jan Holmbäck’s declaration filed on December 15, 2021 under 37 CFR 1.132 is insufficient to overcome the rejection of claims 1,3-6,15-18 and 20-24, based upon the combined teachings of Eliaz et al. (US PG Publication 2005/0112188 A1).  Murphy et al. (US PG Publication 2003/0194387 A1) and Edelson et al. (US PG Publication 2012/0328549 A1) applied under 35 U.S.C. 103. The declaration will be discussed in detail below as it applies to the rejection.


Maintained Rejections
	Applicant's arguments filed November 2, 2022 are acknowledged and have been fully considered.  
	The rejection of claims 1,3-6,15-18 and 20-24 under 35 USC 103 as being obvious over Eliaz et al. (US PG Publication 2005/0112188 A1) in view of Murphy et al. (US PG Publication 2003/0194387 A1) and Edelson et al. (US PG Publication 2012/0328549 A1) is maintained for the reasons set forth below.

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 3-6, 15-18 and 20-24 are rejected under 35 USC 103 as being obvious over Eliaz et al. (US PG Publication 2005/0112188 A1) in view of Murphy et al. (US PG Publication 2003/0194387 A1) and Edelson et al. (US PG Publication 2012/0328549 A1).


Applicant’s Invention

	Applicant claims a carrier consisting of [[comprising]] from 3% to 60% by weight of phosphatidylcholine, and up to 1% water by weight, the remainder being a volatile solvent consisting of ethanol of a concentration of at least 40% by weight and at least one additional ingredient selected from the group consisting of i) up to 50% by weight of C3-C4 alcohol; ii) up to 60% by weight of volatile silicone oil; iii) up to 1% by weight of antioxidant, wherein said antioxidant is selected from the group consisting of reducing agents, free radical scavengers, sequestering agents, and organic acidup to 2% by weight of denaturant; wherein said phosphatidylcholine is selected from the group consisting of phosphatidylcholine from soybeans, phosphatidylcholine from sunflower, phosphatidylcholine from rapeseed and dioleoyl phosphatidylcholine; wherein the phosphatidylcholine and the volatile solvent together constitute 99% by weight or more of the carrier; and 

Determination of the scope and the content of the prior art
(MPEP 2141.01)

    Eliaz et al. disclose a liquid composition in an osmotic drug delivery system comprising an amphiphilic molecule, a non-aqueous liquid solvent, and a pharmaceutically active agent (claim 1 of Eliaz et al.).  The amphiphilic molecule is a
lipid,  selected from phosphatidylcholine (PC), phosphatidylethanolamine (PE), phosphatidylglycerol (PG), phosphatidylinositol (PI), phosphatidylserine (PS), phosphatidic acid (PA), or sphingomyelin (SM) (claims 2, 3 and 5 of Eliaz et al.) . The non-aqueous liquid solvent is selected from a group of solvents consisting of ethanol (claim 8 of Eliaz et al.).  Eliaz et al. disclose that the amphiphilic molecule weight percent is from about 1 to about 100 weight percent and the non-aqueous liquid solvent weight percent is from about 0 to about 99 weight percent (claims 13 and 14 of Eliaz et al.).   Eliaz et al. teach that “non-aqueous liquid solvent" refers to an organic molecule that will form a liquid viscous solution in combination with an amphiphilic molecule in the absence of water ([0061] and that the viscous liquid composition in an osmotic delivery system is intended for parenteral administration and for topical administration to skin or mucosa ([0103]). Eliaz et al. teach the use of antioxidants, preservatives ([0107-0109] and claim 11), chlorhexidine diacetate, chlorhexidine digluconate, and propylene glycol ([0109]).  Moreover, when needed, Eliaz et al. teach that increments of anti-oxidant lipid agents including, but not limited to, vitamin E, .alpha.-tocopherol, or ascorbic acid, can be added to prevent oxidation or peroxide formation ([0109] and claim 11 of Eliaz et al.,reducing agent of the newly added claim 25) as well as vitamin E and alpha-tocopherol (claims 8 and 11 of Eliaz et al., limitation of newly added claim 26,radical scavenger of the instant claims); EDTA ([0109] of Eliaz et al., limitation of newly added claim 27, sequestering agent of the instant claims); lactic and citric acid([0076,0109], organic acid of the instant claim, limitation of newly added claim 28). The amphiphilic molecule, e.g., (i.e.,vitamin E and alpha-tocopherol) is normally present in an amount of at least about 1% to about 100% by weight, calculated on the total composition, such as at least 0.25% or at least 50%, or at least 75%, or at least 100% by weight calculated on the total composition, and a preferred amount is often in the range of 25-90% such as 40-90% by weight, in particular, 40-85%, 45-80% or 50-75% by weight, calculated on the total composition.

   With regards to claim 5, Applicant is disclosing an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	    Lastly, Eliaz et al. do not specifically teach that chlorhexidine diacetate, chlorhexidine, and propylene glycol are disinfectants.  However, products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of Eliaz et al. is that Eliaz et al. do not expressly teach the use of 5-60% of a volatile silicone oil comprising decamethylcyclopentasiloxane (limitation of instant claims 1, 3 and 4) and from 0.001% to 10% by weight of one or more of pharmaceutically active agent(s), cosmetically active agent(s) and/or disinfectant agent(s) (limitation of instant claims 6, 16 and 24).  However, Murphy et al. disclose a topical antiperspirant composition comprising: (a) 1-35% of a safe and effective amount of an antiperspirant active; (b) from about 10% to about 60% of a topical carrier; and (c) from about 0.5% to about 10% of a non-toxic, water-insoluble, occlusive film-forming polyester polymer (claims 1 and 2 of Murphy et al.). The topical carrier is selected from volatile hydrocarbons, volatile silicones, and mixture thereof wherein the volatile silicone is selected from decamethylcyclopentasiloxane, tetradecamethylcyclohexasiloxane, and mixtures thereof (claim 7 of Murphy et al.).  The polymer component, the multifunctional hydroxyl-containing reactant is selected from trimethylpentanediol, neopentyl glycol, butanediol, glycerin, propylene glycol, dipropylene glycol, tripropylene glycol, hexylene glycol, trimethylpropanediol, hexanediol, polyoxyethylene glycol, pentaerythritol, dipentaerythritol, methyl glucoside, sucrose, and mixtures thereof (claim 15 of Murphy et al.).
     A second difference between the invention of the instant application and that of Eliaz et al. is that Eliaz et al. do not expressly teach the use of cationic amines selected from the group consisting of benzalkonium chloride and chlorhexidine (limitation of instant claims 17 and 20) and organic acids selected from the group consisting of lactic acid, citric acid and lauric acid (limitation of instant claims 18 and 21).  However, Edelson et al. disclose compositions formulated for topical administration wherein the composition is formulated as a lotion, cream, liniment, ointment, powder, gel, drop, deodorant, antiperspirant, or sunscreen (claims 7 and 8 of Edelson et al.).  Edelson et al. discloses the use of a topical bactericidal is selected from the group consisting of benzoyl peroxide, triclosan, chlorhexidine gluconate, and combinations thereof (claim 31 of Edelson et al.) as well as a medium-chain triglyceride comprises a fatty acid selected from the group consisting of caprylic acid, caproic acid, octanoic acid, capric acid, decanoic acid, lauric acid, and combinations thereof (claim 36 of Edelson et al.).
 Although Edelson et al.do not specifically teach that lauric acid and chlorhexidine are disinfectants, products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The teachings of Eliaz et al. and Murphy et al. are directed to topical compositions.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Eliaz et al. and Murphy et al.  to arrive at the claimed topical carrier composition at the time the instant invention was filed, with a reasonable expectation of success.  In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional topical acne compositions set forth prima facie obvious subject matter.   

The teachings of Eliaz et al. and Edelson et al. are directed to topical compositions.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Eliaz et al. and Murphy et al.  to arrive at the claimed topical carrier composition at the time the instant invention was filed, with a reasonable expectation of success.  In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional topical acne compositions set forth prima facie obvious subject matter.   
With regards to the limitation: “wherein the carrier is a single-phase homogeneous liquid at room temperature (20 degrees Celsius), a composition that consists of the same components will possess the same properties and therefore lead to identical ,desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).  Further, the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on February November 2, 2022, with respect to the rejection of claims 1, 3-6, 15-18 and 20-24 under 35 USC 103 as being obvious over Eliaz et al. (US PG Publication 2005/0112188 A1) in view of Murphy et al. (US PG Publication 2003/0194387 A1) and Edelson et al. (US PG Publication 2012/0328549 A1) have been fully considered but they are not persuasive.   As amended, Applicant argues that the rejected claims disclose specific amounts and ranges of amounts of the ingredients recited and that these amounts are not disclosed or suggested by Eliaz. The disclosure of Eliaz encompasses compositions which are 100% phosphatidylcholine and compositions which contain no phosphatidylcholine at all; compositions which are 99% ethanol and compositions which contain no ethanol at all; may contain antioxidants (or not); may include chlorhexidine (or not); may include propylene glycol (or not). Based solely on the number of different possible ingredients listed in Eliaz Applicant argues that it is evident that most of the compositions encompassed by the disclosure of Eliaz fall outside of the scope of the rejected claims and that there is simply no guidance provided in Eliaz that would lead the skilled person to the combination of ingredients in the proportions recited in the rejected claims.  However, the Examiner is not persuaded by Applicant’s argument because instant claim 1 discloses that  the claimed composition comprises at least one additional ingredient selected from the group consisting of i) up to 50% by weight of C3-C4 alcohol; ii) up to 60% by weight of volatile silicone oil; iii) up to 1% by weight of antioxidant, and iv) up to 2% by weight of denaturant. The use of the phrase “up to” does not limit the claims to specific amounts and ranges as argued by Applicant. 

Lastly, Applicant argues that in his most recent declaration submitted on December 15, 2021, Dr. Holmbsck has made sixteen different formulations within the scope of the instant claims. He begins with four different varieties of phosphatidylcholine: Lipoid S 100 (phosphatidylcholine from soybeans); Lipoid H 100, (phosphatidylcholine from sunflower); DOPC (1,2-dihexadecanoyl-sn-glycero-3- phosphocholine); and Lipoid S 80 (phospholipids from soybean with about 75 % phosphatidylcholine).  Applicant argues that each different variety of phosphatidylcholine was diluted with 99.9% ethanol to concentrations of about 60% (59.0, 59.8, 59.9, 60.1), about 30% (28.6, 28.7, 28.8, 30.6), about 20% (18.8, 19.4, 19.5, 19.7) and about 3% (2.4, 2.5, 2.7, 3.0). In every instance, the formulations were single-phase homogeneous liquids at 20*C. Photographs showing these results appear at pp. 4-5 of Dr. Holmbsck's declaration. Combined with the data provided in the present specification, and in Dr. Holmbsck's previous declaration, Applicants argues that they have now indisputably demonstrated the unexpectedly superior results across the claimed range.  However, the Examiner is not persuaded by Applicant’s argument.   As previously stated the “up to” concentration ranges is an issue since Applicant is arguing unexpected results. Unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." Further the primary reference teaches the combination of phosphatidylcholine and ethanol.  Specifically, Eliaz et al. disclose a liquid composition in an osmotic drug delivery system comprising an amphiphilic molecule, a non-aqueous liquid solvent, and a pharmaceutically active agent (claim 1 of Eliaz et al.).  The amphiphilic molecule is a lipid, selected from phosphatidylcholine (PC), phosphatidylethanolamine (PE), phosphatidylglycerol (PG), phosphatidylinositol (PI), phosphatidylserine (PS), phosphatidic acid (PA), or sphingomyelin (SM) (claims 2, 3 and 5 of Eliaz et al.). The non-aqueous liquid solvent is selected from a group of solvents consisting of ethanol (claim 8 of Eliaz et al.).  Eliaz et al. disclose that the amphiphilic molecule weight percent is from about 1 to about 100 weight percent and the non-aqueous liquid solvent weight percent is from about 0 to about 99 weight percent (claims 13 and 14 of Eliaz et al.).   Thus, Applicant’s argument regarding unexpected results is not convincing. 


                                                     Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617